UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1504


SHAHSULTAN JAFFER,

                                               Plaintiff - Appellant,

          versus

THE NATIONAL BLACK CAUCUS AND CENTER ON BLACK
AGED,  INCORPORATED;   LARRY   CRECY;  ANGELA
HUGHES; VALERIE CHESTNUT; EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION; RICHARD E. WALZ; E.
PRICE; JOHN AND JANE DOES, 1 through 99,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-96-1)


Submitted:   August 26, 2004              Decided:   September 1, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Shahsultan Jaffer, Appellant Pro Se.       Charles Matthew Keen,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Raleigh, North Carolina;
Megumi Kay Fujita, EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:
           Shahsultan Jaffer appeals (1) the magistrate judge’s

order denying her motion for appointment of counsel, (2) the

district court’s order upholding the magistrate judge’s denial of

her motion for appointment of counsel, (3) the court’s order

denying her motion for reconsideration filed under Fed. R. Civ. P.

59(e), (4) the court’s order granting Defendants’ motions to

dismiss   her   employment   discrimination   complaint,    and   (5)   the

court’s order denying her motion filed under Fed. R. Civ. P. 60(b).

We affirm in part and dismiss in part.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).          This appeal period is

“mandatory and jurisdictional.”     Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

           The district court’s order dismissing Jaffer’s complaint

was entered on the docket on December 23, 2003.            The notice of

appeal was filed on April 12, 2004.      Because Jaffer failed to file

a timely notice of appeal or to obtain an extension or reopening of

the appeal period, we dismiss Jaffer’s appeal from the orders

described in (1), (2), (3), and (4) above.            See McLaurin v.


                                 - 2 -
Fischer, 768 F.2d 98, 101 (6th Cir. 1985) (noting that appeal from

final judgment calls into question all previous rulings leading to

judgment).

          Turning to Jaffer’s timely appeal from the district

court’s order denying her Rule 60(b) motion, we have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.     See Jaffer v. Nat’l

Black Caucus & Ctr. on Black Aged, Inc., No. CA-03-96-1 (M.D.N.C.

Mar. 11, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                               AFFIRMED IN PART; DISMISSED IN PART




                               - 3 -